Citation Nr: 1007488	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-19 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to 
October 1956.  He died in January 1998.  The appellant is the 
Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, in which the RO found that new and 
material evidence had not been received to reopen service 
connection for the cause of the Veteran's death.  

In January 2010, the appellant testified before the 
undersigned sitting at the RO (Travel Board hearing).  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board's review of the claims file reveals that further 
action on the claim on appeal is warranted.  As an initial 
matter, the provisions of the VCAA are applicable to this 
claim. The United States Court of Appeals for Veterans Claims 
(Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), has held that the VCAA notice requirements apply to 
all elements of a claim.  In addition, in a claim for DIC 
benefits, VCAA notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The RO sent the appellant a VCAA notice letter in March 2007.  
This VCAA notice letter advised her that her claim for 
service connection for the cause of the Veteran's death had 
been previously denied in a January 2006 rating decision, 
discussed the basis for the previous final denial, informed 
her that new and material evidence would be required to 
reopen the claim, and stated that, at the time of his death, 
the Veteran was service connected for traumatic arthritis of 
the left hip with left hip cup arthroplasty; however, the 
March 2007 VCAA notice letter did not provide the appellant 
with an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition and an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  Therefore, the AMC/RO 
should ensure that the appellant receives corrective VCAA 
notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that includes an 
explanation of the evidence and information required to 
substantiate her DIC claim in accordance with Hupp.  The 
AMC/RO should also ensure that the letter meets the 
requirements of Dingess/Hartman, as appropriate.  

The Veteran's death certificate reflects that the immediate 
cause of death in January 1998 was cardiorespiratory arrest, 
due to or as a consequence of hypoxemia, cardiogenic shock, 
due to or as a consequence of respiratory failure, due to or 
as a consequence of pneumonia, bacterimia, sepsis.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were widespread multiple 
myeloma, malnutrition, diabetes mellitus, and decubitus 
ulcers.  

In July 1997, an undated letter from a VA physician was 
associated with the claims file.  This letter indicates that 
the Veteran had a diagnosis of multiple myeloma, which had 
infiltrated his bones, for the past year and a half.  In his 
January 1997 claim for service connection for cancer, the 
Veteran requested that all records of treatment from the 
Nashville VA Medical Center (VAMC) for the past year be 
obtained.  In a letter received in October 1997, the 
appellant listed the names of two VA physicians, suggesting 
that the Veteran was receiving treatment from these 
providers.  In correspondence received in May 1998, the 
appellant reported that the Veteran had filed a claim for 
service connection for cancer in 1996, and doctors at the 
VAMC were seeing him, adding that he had cancer then.  During 
the January 2010 Board personal hearing, the appellant 
testified that the Veteran went to VA doctors all the time.  
The most recent VA treatment records currently associated 
with the claims file are dated in October 1996, and the 
record reflects that the most recent attempt to obtain VA 
treatment records was in November 1996, over a year prior to 
the Veteran's death.  The VA treatment records currently 
associated with the claims file do not reflect treatment for 
multiple myeloma.  

The foregoing statements from the Veteran, VA physician, and 
the appellant suggest that more recent records of VA 
treatment for the period immediately prior to the Veteran's 
death that are pertinent to the claim on appeal may be 
available.  As any records of VA treatment since October 1996 
are potentially pertinent to the appeal and within the 
control of VA, they should be obtained and associated with 
the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Review of the record also reflects that there may be 
outstanding pertinent private treatment records.  In this 
regard, the undated letter from the VA physician, received in 
July 1997, indicates that the Veteran was undergoing 
chemotherapy at St. Thomas Hospital, under the direction of 
Dr. Butler.  For questions regarding the Veteran's progress, 
the reader was instructed to contact Dr. Butler at St. Thomas 
Hospital.  In correspondence received in October 1997, the 
appellant provided a phone number for Dr. Butler.  During the 
January 2010 Board personal hearing, the appellant was asked 
whether she had spoken to any of the doctors at St. Thomas 
that said that the Veteran's hip problem was creating other 
problems or adjunct conditions, and she responded that she 
had, but that had never gotten a statement.  She added that 
she did not think the records from St. Thomas had been 
obtained, adding that she thought she had called the hospital 
at one time, but could not really remember.  Despite the 
foregoing, records from St. Thomas Hospital have not been 
associated with the claims file.  VA has a duty to obtain 
relevant records of treatment reported by private physicians.  
Massey v. Brown, 7 Vet. App. 204 (1994).  As the record 
reflects that treatment records from St. Thomas Hospital are 
potentially pertinent to the claim on appeal, an attempt 
should be made to associate these records with the claims 
file.  

In addition, in August 2000, Dr. Ruanto submitted a statement 
in which he opined that there was a possibility that the 
primary onset of the Veteran's multiple myeloma was in the 
left hip.  In October 2005, the appellant submitted another 
statement from Dr. Ruanto, in which he reported that the 
Veteran was in his care during his illness.  He stated that 
it was probable that severe pain, due to his service-
connected disability, could be a contributing factor to his 
death, although the principle cause of death was multiple 
myeloma.  During the January 2010 Board personal hearing, the 
appellant testified that Dr. Ruanto treated the Veteran, and 
was the physician who had sent him to St. Thomas Hospital.  
She added that 
Dr. Ruanto continued to treat the Veteran up until his death, 
and had filled out the death certificate.  Further, the Board 
notes that the certificate of death shows that the Veteran 
died as an inpatient at Cumberland River North Hospital in 
Celina, Tennessee.  Despite the foregoing, records of 
treatment from Dr. Ruanto and Cumberland River North Hospital 
have also not been associated with the claims file.  During 
the January 2010 hearing, the appellant stated that Dr. 
Ruanto was no longer located in her town, but that she 
thought she could contact him.  As records of treatment from 
Dr. Ruanto and the Veteran's terminal treatment records are 
also potentially pertinent to the claim on appeal, on remand, 
an attempt should be made to associate these records with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the appellant 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that meets the 
requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as 
appropriate, and includes an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
previously service-connected condition 
and an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected in accordance with Hupp 
v. Nicholson, 21 Vet. App. 342 (2007). 

2.  The AMC/RO should attempt to obtain 
all outstanding records of VA treatment 
pertinent to the claim on appeal, in 
particular, records of treatment from the 
Nashville VAMC, since October 1996.  All 
records/responses received must be 
associated with the claims file.  If any 
records sought are not obtained, the 
AMC/RO should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  The AMC/RO should attempt to obtain 
outstanding private treatment records, to 
include treatment records from St. Thomas 
Hospital, to include treatment by 
Dr. Butler, treatment records from Dr. 
Ruanto, and the Veteran's terminal 
treatment records from Cumberland River 
North Hospital.  All records/responses 
received must be associated with the 
claims file.  If any records sought are 
not obtained, the AMC/RO should notify 
the appellant of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


